NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30207

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00225-EJL

 v.
                                                MEMORANDUM*
MARIA ROSA ARTEAGA-GUZMAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Maria Rosa Arteaga-Guzman appeals from the district court’s judgment and

challenges the 70-month sentence imposed following her guilty-plea conviction for

conspiracy to distribute methamphetamine, in violation of 21 U.S.C. § 846, and

distribution of methamphetamine and possession with intent to distribute



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Arteaga-Guzman contends that the district court erred in denying a

mitigating role adjustment under U.S.S.G. § 3B1.2. She argues that the court

failed to consider or incorrectly applied the factors listed in the commentary to the

Guideline. We review the district court’s application of the Guidelines to the facts

for abuse of discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th

Cir. 2017) (en banc). The record shows that the district court considered the

relevant factors, see U.S.S.G. § 3B1.2 cmt. n.3(C), and did not abuse its discretion

in applying these factors to the facts of Arteaga-Guzman’s case, including her

participation in two face-to-face drug transactions and her involvement in traveling

to California with her co-defendant to obtain methamphetamine from the supplier.

      In light of this holding, we do not address Arteaga-Guzman’s argument

regarding U.S.S.G. § 2D1.1(b)(16), which only applies when a defendant is

determined to have played a minimal role in the offense

      AFFIRMED.




                                          2                                     17-30207